NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-30187

                Plaintiff-Appellee,             D.C. No. 1:17-cr-00077-SPW-1

 v.
                                                MEMORANDUM*
JOHN HENRY SCHNEIDER,

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      John Henry Schneider appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

concealment of bankruptcy assets, in violation of 18 U.S.C. § 152(1). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Schneider’s request for oral
argument is, therefore, denied.
      Schneider argues that trial counsel was constitutionally ineffective at

sentencing for failing to object to (1) the loss calculation under U.S.S.G. § 2B1.1;

(2) the introduction and content of victim impact statements; and (3) the district

court’s alleged failure to properly consider and weigh the 18 U.S.C. § 3553(a)

sentencing factors. We decline to address these claims on direct appeal because

the record is insufficiently developed to permit determination of the issues, and

Schneider’s legal representation was not so inadequate that it obviously denied him

his Sixth Amendment right to counsel. See United States v. Rahman, 642 F.3d

1257, 1259-60 (9th Cir. 2011).

      We decline to reach Schneider’s additional claims because he did not

specifically and distinctly raise and argue those issues in his opening brief. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                     18-30187